Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 27, 2016

                                        No. 04-16-00388-CR

                                        Raul Aguero AYALA,
                                              Appellant

                                                 v.

                                        The STATE of Texas,
                                              Appellee

                   From the 198th Judicial District Court, Kerr County, Texas
                                    Trial Court No. B14466
                         Honorable M. Rex Emerson, Judge Presiding


                                          ORDER

        The appellant has filed a pro se notice of appeal, stating that he wishes to appeal the trial
court’s final judgment of conviction. He also requests counsel be appointed to represent him on
appeal. We ABATE this appeal to the trial court. See Duncan v. State, 653 S.W.2d 38, 40 (Tex.
Crim. App. 1983) (holding that appellate courts may abate appeals so that trial court can assure
appellant has effective assistance of counsel). We ORDER the trial court to conduct a hearing
and enter findings of fact and conclusions of law on or before July 18, 2016 with respect to the
following:

       (1)     Is appellant indigent?

       (2)    If appellant is indigent, the trial court shall take such measures as may be
       necessary to assure the effective assistance of counsel, which may include the
       appointment of new counsel.

        We further ORDER the trial court clerk to file a supplemental clerk’s record containing
the trial court’s findings of facts and conclusions of law on or before July 27, 2016. We also
ORDER the court reporter to file a supplemental reporter’s record of the hearing, along with
copies of any documentary evidence admitted, no later than twenty days after the date of the
hearing. After the supplemental records are filed, the appeal will be reinstated on the docket of
this court.
      All appellate deadlines are SUSPENDED pending further orders from this court.




                                                _________________________________
                                                Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of June, 2016.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court